SULLIVAN, Judge
(concurring):
In my separate opinion in United States v. Napoleon, 46 MJ 279, 285 (1997), my view of circumstances very similar to those in the instant case was as follows:
I would hold that there was no Article 31, Uniform Code of Military Justice, 10 USC § 831, violation in this case. That article requires only that an accused or a suspect be advised of “the nature of the accusation,” and here, appellant was told that she was suspected of “stabbing” the victim. These warnings were adequate. See United States v. Rice, 11 USCMA 524, 526, 29 CMR 340, 342 (1960); United States v. Davis, 8 USCMA 196, 198 24 CMR 6, 8 (1957).
In the case before us, the majority holds the same. I see no reason not to follow my separate path of Napoleon, especially where it merges with the path that the other judges travel today. I thus vote to affirm appellant’s convictions of rape and indecent assault.